


EXHIBIT 10.61


CLIFFS NATURAL RESOURCES INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN


RESTRICTED STOCK UNIT AWARD MEMORANDUM








 
Employee:
  
PARTICIPANT NAME
Date of Grant:
  
GRANT DATE
Number of Common Shares Subject to Award:
  
SHARES GRANTED
Vesting Date:
  
MAY 26, 2018



Additional terms and conditions of your award are included in the Restricted
Stock Unit Award Agreement. As a condition to your receipt of this award, you
must log on to Fidelity’s website at www.netbenefits.fidelity.com and accept the
terms and conditions of this award within 90 calendar days of your Date of
Grant. If you do not accept the terms and conditions of this award within such
time at www.netbenefits.fidelity.com, this award may be forfeited and
immediately terminate.
Note: Article 2.1 of the Restricted Stock Unit Award Agreement contains
provisions that restrict your activities. These provisions apply to you and, by
accepting this award, you agree to be bound by these restrictions.




--------------------------------------------------------------------------------






CLIFFS NATURAL RESOURCES INC.
2015 EQUITY AND INCENTIVE COMPENSATION PLAN


Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”) is between Cliffs
Natural Resources Inc., an Ohio corporation (the “Company”), and you, the person
named in the Restricted Stock Unit Award Memorandum (the “Award Memorandum”) who
is an employee of the Company or a Subsidiary of the Company (the
"Participant"). For purposes of this Agreement, “Employer” means the entity (the
Company or Subsidiary) that employs the Participant on the applicable date. This
Agreement is effective as of the Date of Grant set forth in the Award
Memorandum.
The Company wishes to award to the Participant Restricted Stock Units
representing the opportunity to earn a number of Common Shares, subject to the
terms and conditions set forth in this Agreement, in order to carry out the
purpose of the Cliffs Natural Resources Inc. 2015 Equity and Incentive
Compensation Plan (the “Plan”). All capitalized terms not defined in this
Agreement shall have the same meaning as set forth in the Plan. See Section 2 of
the Plan for a list of certain defined terms.
In the event of a conflict between the terms of this Agreement, the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.


ARTICLE 1.
Grant and Terms of Restricted Stock Units
1.1    Grant of Restricted Stock Units. Pursuant to the Plan, the Company has
granted to the Participant the number of Restricted Stock Units as specified in
the Award Memorandum, with dividend equivalents (“Restricted Stock Units”),
effective as of the Date of Grant.
1.2    Vesting As Condition of Payment. The Restricted Stock Units evidenced by
this Agreement and these terms and conditions shall only result in the issuance
of Common Shares (or cash or a combination of Common Shares and cash, as decided
by the Committee in its sole discretion) equal in number to the Restricted Stock
Units to the extent the Participant is “Vested” in the Restricted Stock Units on
the date the Restricted Stock Units are to be paid as specified in Section 1.4.
The Restricted Stock Units will become Vested as follows:
(a)Employment Through Vesting Period. The Participant will become 100% Vested in
all the Restricted Stock Units subject to this award if the Participant remains
in the continuous employ of the Company or a Subsidiary throughout the period
beginning on the Date of Grant and ending on the Vesting Date, as set forth in
the Award Memorandum ("Vesting Period").
(b)Death or Disability. The Participant will become 100% Vested in all the
Restricted Stock Units evidenced by this Agreement if the Participant
experiences a termination of employment with the Company because of the
Participant’s death or Disability (as defined herein) during the Vesting Period.
(c)Retirement or Termination without Cause. If the Participant experiences a
termination of employment with the Company because of Retirement (as defined
herein) or a termination of employment by the Company without Cause (as defined
herein) during the Vesting Period, the Participant shall become Vested in a
prorated number of Restricted Stock Units equal to the product of the number of
Restricted Stock Units subject to this award, multiplied by a fraction, the
numerator of which is the number of full months the Participant was employed
with the Company or a Subsidiary between the Date of Grant and the date of the
Participant’s termination of employment, and the denominator of which is 36,
rounded down to the nearest whole Restricted Stock Unit.
(d)Change in Control. In the event a Change in Control occurs during the Vesting
Period, the Participant will become Vested in the Restricted Stock Units only to
the extent provided in Section 1.3.
In the event the Participant otherwise terminates employment prior to becoming
Vested in the Restricted Stock Units or the Participant’s employment is
terminated by the Company for Cause, the Participant shall forfeit all rights to
any Restricted Stock Units evidenced by this Agreement.




--------------------------------------------------------------------------------




1.3    Change in Control Vesting.
(a)    If the Participant remains in the continuous employ of the Company or a
Subsidiary throughout the period beginning on the Date of Grant and ending on
the date of a Change in Control, the Participant will become 100% Vested in all
the Restricted Stock Units evidenced by this Agreement upon the Change in
Control, except to the extent that an award meeting the requirements of Section
1.3(f) (a “Replacement Award”) is provided to the Participant in accordance with
Section 1.3(f) to replace, adjust or continue the award of Restricted Stock
Units covered by this Agreement (the “Replaced Award”). If a Replacement Award
is provided, references to Restricted Stock Units in this Agreement shall be
deemed to refer to the Replacement Award after the Change in Control.
(b)    If, upon or after receiving a Replacement Award, the Participant
experiences a termination of employment with the Company or a Subsidiary of the
Company (or any of their successors) (as applicable, the “Successor”) by reason
of the Participant terminating employment for Good Reason or the Successor
terminating Participant’s employment other than for Cause, in each case within a
period of two years after the Change in Control and during the Vesting Period,
the Participant shall become 100% Vested in the Replacement Award upon such
termination.
(c)    If a Replacement Award is provided, notwithstanding anything in this
Agreement to the contrary, any outstanding Restricted Stock Units that at the
time of the Change in Control are not subject to a “substantial risk of
forfeiture” (within the meaning of Section 409A of the Code) will be deemed to
be Vested at the time of such Change in Control and will be paid as provided for
in Section 1.4(c).
(d)    For purposes of this Agreement, “Disability” shall mean a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and that results in the Participant: (i) being unable to engage in any
substantial gainful activity; or (ii) receiving income replacement benefits for
a period of not less than three months under an accident or health plan covering
employees of the Company.
(e)    For purposes of this Agreement, “Retirement” means (i) retirement from
active employment with the Company or a Subsidiary on or after the age of 65 or
(ii) the Participant’s retirement from active employment with the Company or a
Subsidiary on and after the attainment of any of the following: (A) at least age
55 and at least 5 years of vesting service under the terms of the
Company-sponsored pension plan then applicable to the Participant, if any, with
additional service, if any, as may be recognized by the Committee in its sole
discretion; (B) at least age 55 and at least 15 years of Continuous Service; or
(C) at least 30 years of Continuous Service. For this purpose, “Continuous
Service” shall be determined pursuant to Part A of the Pension Plan for
Employees of Cliffs Natural Resources Inc. and Its Associated Employers, and if
the Participant is not a participant in a Company-sponsored pension plan, such
Participant’s years of vesting service shall be determined under the rules of
Part A of the Pension Plan for Employees of Cliffs Natural Resources Inc. and
Its Associated Employers.
(f)    For purposes of this Agreement, a “Replacement Award” means an award: (i)
of the same type (e.g., time-based restricted stock units) as the Replaced
Award; (ii) that has a value at least equal to the value of the Replaced Award;
(iii) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control; (iv) if the
Participant holding the Replaced Award is subject to U.S. federal income tax
under the Code, the tax consequences of which to such Participant under the Code
are not less favorable to such Participant than the tax consequences of the
Replaced Award; and (v) the other terms and conditions of which are not less
favorable to the Participant holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 1.3(f) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.
(g)    For purposes of this Agreement, a termination for “Cause” shall mean
that, prior to termination of employment, the Participant shall have committed:
(i) and been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with his or her duties or in the course of his or her
employment with the Company or any Affiliate (or the Successor, if applicable);
(ii) intentional wrongful damage to property of




--------------------------------------------------------------------------------




the Company or any Affiliate (or the Successor, if applicable); (iii)
intentional wrongful disclosure of secret processes or confidential information
of the Company or any Affiliate (or the Successor, if applicable); or (iv)
intentional wrongful engagement in any competitive activity; and any such act
shall have been demonstrably and materially harmful to the Company or any
Affiliate (or the Successor, if applicable). For purposes of this Agreement, no
act or failure to act on the part of the Participant shall be deemed
“intentional” if it was due primarily to an error in judgment or negligence, but
shall be deemed “intentional” only if done or omitted to be done by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company or an
Affiliate (or the Successor, if applicable).
(h)    A termination “for Good Reason” shall mean the Participant’s termination
of employment with the Successor as a result of the initial occurrence, without
the Participant’s consent, of one or more of the following events:
(i)a material diminution in the Participant’s annual base salary rate as in
effect from time to time (“Base Pay”);
a material diminution in the Participant’s authority, duties or
responsibilities;
(ii)a material change in the geographic location at which the Participant must
perform services;
(iii)a reduction in the Participant’s opportunity regarding annual bonus,
incentive or other payment of compensation, in addition to Base Pay, made or to
be made in regard to services rendered in any year or other period pursuant to
any bonus, incentive, profit-sharing, performance, discretionary pay or similar
agreement, policy, plan, program or arrangement (whether or not funded) of the
Successor; and
(iv)any other action or inaction that constitutes a material breach by the
Participant’s employer of the employment agreement, if any, under which the
Participant provides services.
Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) the Participant has provided notice to his or her employer of the
existence of one or more of the conditions listed in (i) through (v) above
within 90 days after the initial occurrence of such condition or conditions; and
(B) such condition or conditions have not been cured by the Participant’s
employer within 30 days after receipt of such notice.
1.4    Payment of Restricted Stock Units.
(a)    Payment After the Vesting Period. Subject to Sections 1.4(b) and (c), the
Restricted Stock Units that are Vested as of the Vesting Date shall be paid
after the end of the Vesting Period, but in any event no later than 2-½ months
after the end of the Vesting Period to the extent they have not been previously
paid to the Participant.
(b)    Payment After Death, Disability, Retirement or Termination Without Cause.
Notwithstanding Section 1.4(a), if the Participant experiences a termination of
employment with the Company because of the Participant’s death, Disability, or
Retirement, or a termination of employment by the Company without Cause during
the Vesting Period, the Vested Restricted Stock Units will be paid within 30
days following the date of such termination. Any payment of Restricted Stock
Units to a deceased Participant shall be paid to the estate of the Participant,
unless the Participant files a completed Designation of Death Beneficiary with
the Company in accordance with its procedures.
(c)    Change in Control. Notwithstanding Section 1.4(a) and Section 1.4(b), to
the extent any Restricted Stock Units are Vested as of a Change in Control, such
Vested Restricted Stock Units will be paid within 10 days of the Change in
Control; provided, however, that if such Change in Control would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Section 409A of the Code applies to such
distribution, payment will be made on the date that would have otherwise applied
pursuant to this Section 1.4.
(d)    Payment Following a Change in Control. Notwithstanding Section 1.2 and
1.4(a), if, during the two-year period following a Change in Control, the
Participant experiences a qualifying termination of employment (as described in
Section 1.3(b)), the Restricted Stock Units that are Vested as of the date of
such termination of employment shall be paid within 10 days of such termination
of employment to the extent they have not been previously paid to the
Participant; provided, however, that if such Change in Control would not qualify




--------------------------------------------------------------------------------




as a permissible date of distribution under Section 409A(a)(2)(A) of the Code,
and the regulations thereunder, and where Section 409A of the Code applies to
such distribution, payment will be made on the date that would have otherwise
applied pursuant to this Section 1.4. Notwithstanding the foregoing to the
contrary, to the extent payment is due within 10 days of the termination of
employment, if the Participant on the date of such termination of employment is
a “specified employee” (within the meaning of Section 409A of the Code
determined using the identification methodology selected by the Company from
time to time), payment for the Restricted Stock Units will be made on the first
day of the seventh month after the date of Participant’s termination of
employment or, if earlier, the date of the Participant’s death.
(e)    General. The Committee, in its sole discretion, may settle the Restricted
Stock Units in cash or a combination of Common Shares and cash, in lieu of
issuing only Common Shares. In the event that all or any portion of the
Restricted Stock Units shall be paid in cash, the cash equivalent of one
Restricted Stock Unit shall be equal to the Market Value per Share on the last
trading day of the Vesting Period or, if earlier, the trading day immediately
prior to the payment date. Notwithstanding the foregoing, no Restricted Stock
Units granted hereunder may be paid in cash in lieu of Common Shares to any
Participant who is subject to the Cliffs Natural Resources Inc. Directors' and
Officers' Share Ownership Guidelines ("Share Ownership Guidelines") unless and
until such Participant is either in compliance with, or no longer subject to,
such Share Ownership Guidelines; provided, however, that the Committee may
withhold Common Shares to the extent necessary to satisfy income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related item withholding requirements, as described in Section 4.3. In
addition, the Committee may restrict 50% of the Common Shares to be issued in
satisfaction of the total Restricted Stock Units, before income tax withholding,
so that they cannot be sold by the Participant unless immediately after such
sale the Participant is in compliance with the Share Ownership Guidelines that
are applicable to the Participant at the time of sale.
(f)    Payment Obligation. Prior to payment, the Company shall only have an
unfunded and unsecured obligation to make payment of Restricted Stock Units to
the Participant. The Restricted Stock Units evidenced by this Agreement that
have not yet been earned, and any interests of the Participant with respect
thereto, are not transferable other than pursuant to the laws of descent and
distribution, or in accordance with Section 1.4(b).
(g)    No Shareholder Rights. The Participant shall have no rights of ownership
in the Common Shares underlying the Restricted Stock Units and no right to vote
the Common Shares underlying the Restricted Stock Units until the date on which
the Common Shares underlying the Restricted Stock Units are issued or
transferred to the Participant pursuant to this Section 1.4.
ARTICLE 2.
Other Terms and Conditions


2.1    Non-Compete and Confidentiality.
(a)    A Participant shall not render services for any organization or engage
directly or indirectly in any business that is a competitor of the Company or
any Affiliate of the Company, or which organization or business is or plans to
become prejudicial to or in conflict with the business interests of the Company
or any Affiliate of the Company or distribute any secret or confidential
information belonging to the Company or any Affiliate of the Company.
(b)    Failure to comply with Section 2.1(a) above will cause a Participant to
forfeit the right to Restricted Stock Units and require the Participant to
reimburse the Company for the taxable income received on Restricted Stock Units
that have been paid out in Common Shares within the 90-day period preceding the
Participant’s termination of employment.
ARTICLE 3.
Acknowledgments
3.1    Acknowledgments. In accepting the award, the Participant acknowledges,
understands and agrees to the following:




--------------------------------------------------------------------------------




(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    The grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;
(c)    All decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(d)    The Participant’s participation in the Plan is voluntary;
(e)    The Restricted Stock Unit Award and the Participant’s participation in
the Plan shall not create a right to employment or be interpreted as forming an
employment or services contract with the Company or any Subsidiary and shall not
interfere with the ability of the Company, or any Subsidiary, as applicable, to
terminate the Participant’s employment or service relationship (if any);
(f)    The future value of the underlying Common Shares is unknown,
indeterminable and cannot be predicted with certainty;
(g)    No claim or entitlement to compensation or damages shall arise from
forfeiture of any Restricted Stock Units resulting from the Participant ceasing
to provide employment or other services to the Company or a Subsidiary (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of the Participant’s employment agreement, if any), and in consideration of the
grant of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or any of its Subsidiaries, and the Participant waives his
or her ability, if any, to bring any such claim, and releases the Company and
its Subsidiaries from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
(h)    Neither the Plan nor the Restricted Stock Units shall be construed to
create an employment relationship where any employment relationship did not
otherwise already exist;
(i)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan, or the Participant’s acquisition or sale of the underlying Common
Shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Restricted Stock Units;
(j)    The Restricted Stock Units and the Common Shares subject to the
Restricted Stock Units, and the income and value of same, are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; and
(k)    The Company reserves the right to impose other requirements on
participation in the Restricted Stock Units and on any Common Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or other applicable rules or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
ARTICLE 4.
General Provisions
4.1    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Agreement and these terms and
conditions, the Company shall not be obligated to issue any Common Shares
pursuant to the Agreement and these terms and conditions if the issuance or
payment thereof would result in a violation of any such law; provided, however,
that the Common Shares will be issued at the earliest date at which the Company
reasonably anticipates that the issuance of the Common Shares will not cause
such violation.




--------------------------------------------------------------------------------




4.2    Dividend Equivalents. During the period beginning on the Date of Grant
and ending on the date that the Restricted Stock Units are paid in accordance
with Section 1.4, the Participant will be entitled to dividend equivalents on
Restricted Stock Units equal to the cash dividend or distribution that would
have been paid on the Restricted Stock Units had the Restricted Stock Units been
issued and outstanding Common Shares on the record date for the dividend or
distribution. Such accrued dividend equivalents (a) will vest and become payable
upon the same terms and at the same time of settlement as the Restricted Stock
Units to which they relate, and (b) will be denominated and payable solely in
cash.
4.3    Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant make arrangements satisfactory to the Company for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Committee) may include relinquishment of a portion of such
benefit. If the Participant’s benefit is to be received in the form of Common
Shares, and the Participant fails to make arrangements for the payment of tax,
then, unless otherwise determined by the Committee, the Company will withhold
Common Shares having a value equal to the amount required to be withheld.
Notwithstanding the foregoing, when the Participant is required to pay the
Company an amount required to be withheld under applicable income and employment
tax laws, the Participant may elect, unless otherwise determined by the
Committee, to satisfy the obligation, in whole or in part, by having withheld,
from the shares required to be delivered to the Participant, Common Shares
having a value equal to the amount required to be withheld or by delivering to
the Company other Common Shares held by the Participant. The shares used for tax
withholding will be valued at an amount equal to the fair market value on the
date the benefit is to be included in the Participant’s income. In no event will
the market value of the Common Shares to be withheld and delivered pursuant to
this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld.
4.4    Continuous Employment. For purposes of this Agreement, the continuous
employment of the Participant with the Company shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have separated from
service with the Company, by reason of the transfer of his employment among the
Company or Subsidiaries or an approved leave of absence, unless otherwise
indicated in the Plan or if required to comply with Section 409A of the Code.
4.5    Relation to Other Benefits. Any economic or other benefit to the
Participant under the Agreement and these terms and conditions or the Plan shall
not be taken into account in determining any benefits to which the Participant
may be entitled under any profit-sharing, retirement or other benefit or
compensation plan maintained by the Company or a Subsidiary and shall not affect
the amount of any life insurance coverage available to any beneficiary under any
life insurance plan covering employees of the Company or Subsidiary.
4.6    Adjustments. Restricted Stock Units evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.
4.7    These Terms and Conditions Subject to Plan. The Restricted Stock Units
covered under the Agreement and all of the terms and conditions hereof are
subject to all of the terms and conditions of the Plan, a copy of which is
available upon request.
4.8    Transferability. Except as otherwise provided in the Plan, the Restricted
Stock Units are non-transferable and any attempts to assign, pledge, hypothecate
or otherwise alienate or encumber (whether by law or otherwise) any Restricted
Stock Units shall be null and void.
4.9    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Restricted Stock Unit award materials by and among, as applicable, the Company
or Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.
The Participant understands that the Company or Subsidiary may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Common Shares of or directorships in the Company that are held, details of
all Restricted Stock Units or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor,
for the exclusive purpose of implementing, administering and managing the Plan
(“Data”).




--------------------------------------------------------------------------------




The Participant understands that Data will be transferred to the Company’s
broker, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients’ use of the Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than the Participant’s country. The
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the Company’s broker and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participants’
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands if he or
she resides outside the United States, he or she may, at any time, view their
respective Data, request additional information about the storage and processing
of their Data, require any necessary amendments to their Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant's consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
4.10    Amendments. This Agreement can be amended at any time by the Committee.
Any amendment to the Plan shall be deemed to be an amendment to this Agreement
to the extent that the amendment is applicable hereto. Except for amendments
necessary to bring this Agreement into compliance with current law including
Section 409A of the Code, no amendment to this Agreement shall materially and
adversely affect the rights of the Participant without the Participant’s written
consent.
4.11    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
4.12    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units by electronic means.
By accepting this award of Restricted Stock Units, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
4.13    Headings. Headings are given to the articles or sections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
4.14    Governing Law. This Agreement is governed by and construed in accordance
with the internal substantive laws of the State of Ohio.
4.15    Section 409A of the Code. To the extent applicable, it is intended that
this Agreement and the Plan comply with the provisions of Section 409A of the
Code. This Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Participant). The terms “termination
of employment,” “terminates employment,” and similar words and phrases used in
this Agreement mean a “separation from service” within the meaning of Treasury
Regulation section 1.409A-1(h).


[Acceptance Page Contained in Exhibit A]




--------------------------------------------------------------------------------






Exhibit A


ELECTRONIC ACCEPTANCE
Acceptance by the Participant


By selecting the “Accept Grant” box on the website of the Company’s
administrative agent, the Participant acknowledges acceptance of, and consents
to be bound by, the Plan and this Agreement and any other rules, agreements or
other terms and conditions incorporated herein by reference.
IF I FAIL TO ACKNOWLEDGE ACCEPTANCE OF THE AWARD WITHIN NINETY (90) DAYS OF THE
DATE OF GRANT SET FORTH IN THE AGREEMENT, THE COMPANY MAY DETERMINE THAT THIS
AWARD HAS BEEN FORFEITED.
PARTICIPANT NAME
 
ACCEPTANCE DATE
Participant Name
 
Date
ELECTRONIC SIGNATURE
 
 
Participant Signature
 











